Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The instant office action is in response to communication filed on 04/22/2021.

3.	Claims 1-20 are pending of which claims 1 and 15 are independent.

Internet Communications

4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzer (US 2019/0371320 A1) in view of Boykin et al. ( US 2018/0050800 A1, hereinafter refer as to Boykin).

Netzer provides the obtaining digital information further comprising digitizing, by a processor, an analog voice signal originating from a device selected from a group comprising of: a real time sound sensor; and a sound storage device; wherein, the analog sound signal comprising analog voice portions and non-voice portions; and wherein the digitizing of the analog voice portion produces the digital information of a segment.

Turpin provides a real-time spectrum analyzer receives a radio frequency (RF) input signal and optionally down-converts it using a mixer, local oscillator (LO), and filter to produce an intermediate frequency (IF) signal. An analog-to-digital converter (ADC) digitizes the IF signal to produce a continuous stream of digital data that represents the IF signal. The digital data is processed in two paths … real-time spectrum analyzer may automatically identify a signal that is unknown to a user.

Boykin provides a system includes an unmanned aerial vehicle (UAV). The UAV may include a camera device configured to capture at least video data; a receiver configured to receive wireless communications; a transmitter configured to transmit wireless communications; storage linked with the 

As per claims 1 and 15, Netzer discloses method for analyzing properties within a real time or recoded transmissions, comprising collecting, using at least one sensor (fig. 2, step 201 discloses step 201, a speech signal may be obtained and digitized , for example), RF data in one or more spectrums associated with the devices converting (para. 0008 discloses the obtaining digital information further comprising digitizing, by a processor, an analog voice signal originating from a device selected from a group comprising of: a real time sound sensor; and a sound storage device; wherein, the analog sound signal comprising analog voice portions and non-voice portions; and wherein the digitizing of the analog voice portion produces the digital information of a segment., for example), using a processor, the collected RF data into a digital communication fig. 2, step 201 discloses step 201, a speech signal may be obtained and digitized , for example); extracting, using a processor, (para. 0017 discloses extracting a plurality of voice features characterizing the segment from the spectrogram representation; determining a consistent structure segment vector based on the voice features; deploying machine learning to determine at least one label of the segment vector; and outputting the at least one label, for example). 

Netzer failed to explicitly discloses RF data in one or more spectrums associated with the devices converting RF data into a digital communication. 

However, Turpin discloses RF data in one or more spectrums associated with the devices converting RF data into a digital communication (fig. 1 of Turpin discloses a real-time spectrum analyzer 100 receives a radio frequency (RF) input signal and optionally down-converts it using a mixer 105, local oscillator (LO) 110, and filter 115 to produce an intermediate frequency (IF) signal. An analog-to-digital converter (ADC) 120 digitizes the IF signal to produce a continuous stream of digital data that represents the IF signal. The digital data is processed in two paths. In the first path, the digital data is input to a processor 125 that analyzes the digital data in real-time by converting it into a data structure referred to as an "image" and then optionally performing one or more measurements based on that image. In the second path, the digital data is input to a memory 135 (which, in some embodiments, comprises a circular buffer) and also input to a trigger detector 140 that processes the digital data in real-time and compares the processed data to a user-specified trigger criterion, for example).

Netzer and Turpin are analogous art because they both are directed to the processing of acquired signals and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Netzer with the specified features of Turpin because they are from the same field of endeavor.

In view of the above, having the teachings of Netzer and then given the well-established teaching of Turpin, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Turpin with the teaching of Netzer in order to test and measurement instruments, and more particularly to the processing of acquired signals (Turpin: Para. [0001]).

Netzer as modified by Turpin failed to explicitly discloses remote information source(s) as specifically as possible based on the available metadata; cataloging, using a database, session and device details for each 

However, Boykin discloses remote information source(s) as specifically as possible based on the available metadata (para. 0059 and 0078, for example); cataloging, using a database, session and device details for each device detected (fig. 1 and furthermore para. 0078 disclose metadata may also be sent to any other vehicle or officer that may be nearby or heading in the general direction of the detected object of interest, for example) ; and exporting, using an external connection, data collected and or cataloged (para. 0067 discloses the vehicle 10 computer 12 is configured to access one or more databases (onboard the vehicle 10 or remote via the communication network 18) containing a repository with detailed information and data of existing vehicles, structures, objects, people, etc.). For example, an accessible database may be populated with data regarding parameters, shapes, other information relating to particular individuals, states and cities, vehicle identification parameters/characteristics (makes, models, colors, etc.), weapons data, etc., for example). 

Netzer modified Turpin and Boykin are analogous art because they both are directed to transmit the data via the communication network for viewing on a smart phone, tablet, PC, or at a remote location and one of ordinary skill in 

In view of the above, having the teachings of Netzer modified Turpin and then given the well-established teaching of Boykin, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Netzer modified Turpin with the teaching of Netzer modified Boykin in order for transmitting data concurrently via the communication network to be stored at the server or remote location (Boykin: Abstract and Para. [0077-0078]).

As per claim 3 as applied above in claim1, the modified method of Boykin discloses, collecting any number or transmissions on any number of frequencies simultaneously only limited by the hardware's capabilities on which this method is implemented (paras. 0071, 0133 and figs. 1-21 of Boykin discloses   specific operations and methods of use of a UAV system, which may or may not draw upon the capabilities/functionalities of the systems, for example)

As per claim 4 as applied above in claim1, the modified method of Boykin discloses collecting RF transmissions on any combination of storage (para. 0010 of Boykin discloses a transmitter configured to transmit wireless communications; storage linked with the camera device, the receiver, and the transmitter and configured to store data captured by the camera device and wireless communications received by the receiver , for example) methods including, on chip such as within CAM\TCAM or other local chip storage, in system memory such as in RAM and/or other high-speed volatile memory, and/or on system long term storage such as a hard disk, and/or exported to a remote system (figs. 1-21 of Boykin show a remote server 3349 (associated with local storage 3351) in central dispatch/headquarters 3350. All of these elements are linked to one another via communication network(s) 3345 and the instant disclosure, the term "record" is interchangeable with the term "store" and refers to the retention of data in a storage medium designed for long-term retention (e.g., solid state memory, hard disk, CD, DVD, memory card, etc.), as compared to the temporary retention offered by conventional memory means such as volatile RAM, for example).  

As per claim 5 as applied above in claim1, the modified method of Boykin discloses converting the collected RF data into data frames based on an applied receiver/decoder method (para. 0078 of Boykin discloses audio captured in association with the captured video by a mobile audio recorder in the vehicle or worn by the officer can be converted to text (in real-time or from recorded data). The conversion process can output a separate text file for viewing on the vehicle display, and may also transmit the data via the communication network for viewing on a smart phone, tablet, PC, or at a remote location, for example).  

As per claim 6 as applied above in claim1, the modified method of Turpin discloses specifying statically and/or, select dynamically receiver/decoder method based on RF spectrums and or receipt power and or observed previous pattern behavior to determine encoding utilized (fig. 1 of Turpin discloses a real-time spectrum analyzer 100 receives a radio frequency (RF) input signal and optionally down-converts it using a mixer 105, local oscillator (LO) 110, and filter 115 to produce an intermediate frequency (IF) signal, for example).   

As per claim 7 as applied above in claim1, the modified method of Boykin discloses applying any combination of receiver/decoder methods to any number of collected transmission simultaneously (paras. 0071, 0133 and figs. 1-21 of Boykin discloses   specific operations and methods of use of a UAV system, which may or may not draw upon the capabilities/functionalities of the systems, for example).

As per claim 8 as applied above in claim1, the modified method of Boykin discloses extracting metadata through applying frame format (0085 of Boykin discloses Extracting and storing content of the obtained information--Other law enforcement agencies or designated systems may be granted access, via the communication network, for example). 

As per claim 9 as applied above in claim1, the modified method of Boykin discloses extracting from the data frames metadata properties based frame format (para. 0085of Boykin discloses extracting and storing content of the obtained information--Other law enforcement agencies or designated systems may be granted access, via the communication network, for example), both common properties such as speed offerings, and service capabilities as well as proprietary, uniquely identifying information such as an identifying hash or Certificate key (fig. 15 of Boykin discloses the camera 112 may be configured to automatically include metadata (e.g., time stamp, watermark, GPS data, unit ID, officer ID, unique identifier, etc.) in the data recorded, for example). 

As per claim 10 as applied above in claim1, the modified method of Boykins discloses specifying statically and/or, select dynamically, the frame format in use based on RF spectrums detected on and or the method utilized in claim 5 and or observed previous pattern behavior to determine frame format utilized  (para. 0078 of Boykins discloses Alert notifications and/or images and metadata may also be sent to any other vehicle or officer that may be nearby or heading in the general direction of the detected object of interest, for example).  

As per claim 11 as applied above in claim1, the modified method of Netzer discloses applying any combination of receiver/decoder methods to any number of collected transmission simultaneously (para. 0008 of Netzer discloses the obtaining digital information further comprising digitizing, by a processor, an analog voice signal originating from a device selected from a group comprising of: a real time sound sensor; and a sound storage device; wherein, the analog sound signal comprising analog voice portions and non-voice portions; and wherein the digitizing of the analog voice portion produces the digital information of a segment, for example).  

As per claim 12 as applied above in claim1, the modified method of Boykins discloses identifying devices by the "fingerprint" of their metadata, using any combination of a database local or remote, machine learning and or remote information source(s) as specifically as possible based on the available metadata (para. 0059 of Boykin discloses "metadata" refers to information associated with the recording of audio, video, or audiovisual data, or information included in the recording of such data, and metadata may contain information describing attributes associated with one or more acts of actual recording of audio, video, or audiovisual data. That is, the metadata may describe who (e.g., officer ID) or what (e.g., manual or automatic trigger) initiated or performed the recording. The metadata may also describe where the recording was made, for example).   

As per claim 13 as applied above in claim1, the modified method of Boykins discloses exporting data as collected (fig. 6 of Boykin show, receiving sound data, and various pictorial depictions of sound data that may be collected, for example), and/or at any point during execution of the method as described in claim 1, including any digests and/or other relevant data for system operations (para. 0093 of Boykin discloses receive video data via transmission such as Real Time Streaming Protocol (RTSP) streaming for detection and analytics of attributes and facial recognition. Some embodiments of this disclosure provide for selective search and export of the captured information, for example). 

As per claim 14 as applied above in claim13, the modified system of Boykins discloses exporting to any number of external targets simultaneously in any number of formats through any number of transport methods for (fig. 32 of Boykin show the tether 3240 may be connected to another structure/device of/on vehicle 3206 or to vehicle 3206 itself (or to another device separate from /external to vehicle 3206), rather than to docking station 3204, for example). 
 
As per claim 16 as applied above in claim15, the modified system of Boykins discloses wherein the system may collect locally through connected communication sensor array(s) and/or remotely through distributed sensor array(s) communicating over a communication network(s) (para. 0008 of Netzer discloses the obtaining digital information further comprising digitizing, by a processor, an analog voice signal originating from a device selected from a group comprising of: a real time sound sensor; and a sound storage device; wherein, the analog sound signal comprising analog voice portions and non-voice portions; and wherein the digitizing of the analog voice portion produces the digital information of a segment, for example).

6.	Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzer (US 2019/0371320 A1) in view of Boykin et al. (US 2018/0050800 A1, hereinafter refer as to Boykin), further in view Miyazaki et al.  (US 2018/0013456 A1, hereinafter refer as to Miyazaki). 

As per claim 2 as applied above in claim1, Netzer as modified by Boykin discloses all claimed invention except for, wherein the collected RF transmissions have no predetermined size.  

However, Miyazaki discloses wherein the collected RF transmissions have no predetermined size (para. 0034 discloses analog-to -digital converter (ADC)…fig. 7 Step S201 depicted the holding unit 32 collects, by an amount corresponding to the predetermined buffer size, the signal y(n) fed back from the RF analog unit, for example). 

Netzer as modified by Boykin and Miyazaki are analogous art because they both are directed to a radio transmission device, a power amplifier that amplifies power of a transmission signal and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Netzer as modified by Boykin with the specified features of Miyazaki because they are from the same field of endeavor.

In view of the above, having the teachings of Netzer as modified by Boykin and then given the well-established teaching of Miyazaki, it would have been obvious to one ordinary skilled in the art before the effective filing date of applicant’s claimed invention to combine the teachings of Miyazaki with the teaching of Netzer as modified by Boykin in order for to increase the power efficiency of the power amplifier (Miyazaki: Para. [0003]).


7.	Claims 17-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzer (US 2019/0371320 A1) in view of Boykin et al. ( US 2018/0050800 A1, hereinafter refer as to Boykin), further in view of Modica et al. (US 2016/0187144 A1, hereinafter refer as to Modica). 
    
As per claim 17 as applied above in claim15, the modified system of discloses all claimed language except for where a database(s) of known fingerprints may be stored locally, and or over a network. 

However, Modica discloses where a database(s) of known fingerprints may be stored locally, and or over a network (para. 0053 discloses In an effort to identify the device's location in real-time, the determination of fingerprint for the device may be an abbreviated process (in comparison to construction of the fingerprint database), wherein only a handful of feature geometries are selected and compared with the fingerprint database. For instance, each geographic location may have several thousand feature geometries stored in the fingerprint database, for example). 

Netzer as modified Turpin and further modified by Boykin and Modica are analogous art because they both are directed to developing a fingerprint database and determining the geographic location of an end-user device (e.g., vehicle, mobile phone, smart watch, etc.) and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Netzer as modified Turpin and further modified by Boykin with the specified features of Modica because they are from the same field of endeavor.

Modica: Para. [0001]).

As per claim 18 as applied above in claim17, the modified system of Modica discloses where the fingerprint database(s) are used to identify devices based on the fingerprint as processes is compared either in whole or in part (para. 0053 of Modica discloses identify the device's location in real-time, the determination of fingerprint for the device may be an abbreviated process (in comparison to construction of the fingerprint database), wherein only a handful of feature geometries are selected and compared with the fingerprint database, for example).  

As per claim 19 as applied above in claim18, the modified system of Netzer discloses, where the fingerprint may also be further analyzed in place of or in conjunction with machine learning techniques (para. 0017 of Netzer discloses extracting a plurality of voice features characterizing the segment from the spectrogram representation; determining a consistent structure segment vector based on the voice features; deploying machine learning to determine at least one label of the segment vector; and outputting the at least one label, for example). 

As per claim 20 as applied above in claim17, the modified system of Modica discloses where the fingerprint database(s) (para. 0053 of Modica, for example) may be updated with information dynamically as devices are discovered and identified (fig. 9 steps S105 and S107 of Modica, for example).  

As per claim 21 as applied above in claim19, the modified system of Modica discloses where machine learning techniques may be updated dynamically as devices are discovered and identified (para. 0008 of Netzer discloses deploying machine learning further comprises classifying a segment vector based on preceding segment vectors and their labels, wherein each vector has at least one label comprising at least one alphanumeric character manifestation of a voice segment, for example). 

Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:-
Biswas (U.S. Patent No.: 10,229,138 B2) provides  “…processing one or more data records to determine respective contextual metadata associated with the one or more data records, wherein the respective contextual metadata is generated based on sensor information detected from an external environment of one or more devices, wherein the data records are transmitted to at least one remote service; maintaining, on a computing device separate from the at least one remote service, a mapping between the data records transmitted to the at least one remote service and the respective contextual metadata associated with each of the data records”, for example).  

Roberts et al. (Pub. No. US 2019/0102678 A1) provides The third decision can be made using the machine-learning model configured based upon one or more third parameters. The third parameter(s) can differ from the first parameter(s) and/or the second parameter(s) as a result of temporal changes to anonymized and/or partially anonymized user data, the client-specific data and/or as a result of differences of the potential actions. Additionally, the profile data processed at third branching node 420 can be different than that processed at first branching node 410 and/or second branching node 415 (e.g., as a result of detecting new metadata in communications from the user device and/or receiving new information corresponding to the profile from a remote system).

Miller et al. (Pub. No. : US 2013/0316746 A1) provides The recipient's mobile device may obtain instructions (e.g., metadata) that indicate instructions for delivering message contents to devices connected to the recipient's mobile device (e.g., output devices such as wireless earpieces, etc.). For example, detected metadata may include instructions for the recipient's mobile device to forward audio to a connected output device (e.g., the recipient's wireless earpiece). As another example, metadata may instruct a certain portion of the message contents to be performed as audio in a right wireless earpiece connected to the recipient's mobile device and another portion to be rendered as visual information on a connected personal hub device. The received message may also contain instructions that indicate formatting instructions for various portions of the received message. For example, metadata may include instructions for the recipient's mobile device to forward text-to-speech audio from one part of the received message to the recipient's left wireless earpiece and text-to-speech audio from another part of the message to the right wireless earpiece. As another example, metadata may indicate that certain text should be rendered in a certain color or as an animation. In an embodiment, metadata may also contain instructions directing the recipient's mobile device, personal hub or wireless earpieces to replay audio a certain number of times, slow down audio playbacks, increase the volume in certain sections of audio playbacks, and other effects.

Shorrock (US 2004/0249479 A1) provide the sensors transmit their signal by RF (radio frequency) or some other means to a central data collection point or computer or signal processor that converts the signal from an analogue form to a digital format. RF or other wireless means of communication allows great flexibility in placing units to allow the best monitoring. However, some embodiments may use wired sensors for communication. From the digital format it is converted to a format that make it compatible to a computer port like a corn port, parallel port, firewire (IEEE 1394) or an USB port.

Turpin et al. (US 2011/0280489 A1) provides a real-time spectrum analyzer 100 receives a radio frequency (RF) input signal and optionally down-converts it using a mixer 105, local oscillator (LO) 110, and filter 115 to produce an intermediate frequency (IF) signal. An analog-to-digital converter (ADC) 120 digitizes the IF signal to produce a continuous stream of digital data that represents the IF signal. The digital data is processed in two paths.

Gupta et al. (US 2017/0332256 A1) provides the captured RF signal data is analyzed to identify an event for the given time instance for wireless infrastructure devices, client devices, and/or the RF environment of the wireless network … fingerprints of network elements may be stored in the analyzer or, alternately, remotely, e.g., in the cloud, where information from multiple enterprises can be correlated using various machine-learning methods and other techniques.

Lee (US 2019/0362727 A1 provides a step of streaming real-time images collected from the content input/output device to the user terminal, wherein the pre-stored animal sound translation algorithm is an algorithm for detecting and analyzing notes, intervals, and scales of the sound data, performing transposition, and then extracting emotions by comparing with pre-stored reference data of the communication subject … and a wireless network module for forming a channel for data transmission/reception to/from the user terminal through the content input/output device and wireless communication. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






A.G.
June 2, 2021
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434